DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claims 1-20 are directed to a product (Claims 1, 18), a system (Claim 19), and a process (Claim 20). 
Claim 1 is directed to a method (process), which is a statutory category of invention (Step 1: YES). Claim 12 recites a system, which is a statutory category of invention (Step 1: YES).  
The examiner has identified independent claim 12 as the claim that represents the claimed invention for analysis and is similar to claim 1.  Claim 12 recites the limitations of a server device, comprising a processor and a memory, the server device configured to: receive a plurality of input settings from a client device; store in the memory the plurality of input settings; 18Docket No. 164912.013601/US set a proxy constraint based on the plurality of input settings to replace a non-linear constraint; solve a system of equations to determine a feasible solution; determine the feasible solution; based on the determined feasible solution, determine whether a current solution satisfies a convergence criterion; in response to determining the current solution satisfies the convergence criterion, store in the memory the current solution; and in response to determining the current solution does not satisfy the convergence criterion, update one or more of the input settings and solving the system of equations.  These limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people. Accordingly, the claim recites an abstract idea.  The server, processor, memory, and client device in Claim 12 (as well as Claim 1), are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in the claim does not necessarily preclude that claim from reciting an abstract idea. Claim 1 is also abstract for similar reasons.  (Step 2A-Prong 1: Yes. The claims recite an abstract idea). 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of server, processor, memory, and client device. The computer hardware/software is recited at such a high-level of generality (i.e. as a generic server, processor, memory, and client device performing a computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of server, processor, memory, and client device) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO; The claim do not provide significantly more, and are not patent eligible).
Claim 2 recites wherein the plurality of input settings defines a portfolio optimization strategy for a cash flow collateralized loan obligation (CLO).  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein all non-linear constraints are replaced by linear proxy constraints.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites further comprising determining a relationship between the non- linear constraint and the linear proxy constraint using machine learning.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites further comprising displaying, on the client device, a disparity between the non-linear constraint and the linear proxy constraint.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites further comprising a plurality of non-linear constraints and a plurality of proxy constraint settings, wherein the plurality of input settings comprises a prioritization of the plurality of non-linear constraints.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites further comprising a plurality of non-linear constraints and a plurality of proxy constraint settings, wherein the plurality of input settings comprises an adjustment controller for modifying one or more of the plurality of proxy constraint settings.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites wherein the plurality of input settings comprise a beta value corresponding to a beta distribution.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites further comprising: displaying, on the client device, a configuration user interface configured to receive the plurality of input settings from a user.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites further comprising: outputting, by the server device, the current solution to the client device; storing in a non-transitory media, by the client device, the current solution; and displaying, by the client device, a solution user interface based on the current solution.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites further comprising: determining, by the server device, the feasible solution does not exist to the system of equations; outputting, by the server device, an error message to the client device; and displaying, by the client device, the error message.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites wherein the plurality of input settings defines a portfolio optimization strategy for a cash flow collateralized loan obligation (CLO).  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites wherein all non-linear constraints are replaced by linear proxy constraints.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 15 recites wherein the server is further configured to determine a relationship between the non-linear constraint and linear proxy constraint using machine learning.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites further comprising a plurality of non-linear constraints and a plurality of proxy constraint settings, wherein the plurality of input settings comprises a prioritization of the plurality of non-linear constraints.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites further comprising a plurality of non-linear constraints and a plurality of proxy constraint settings, wherein the plurality of input settings comprises an adjustment controller for modifying one or more of the plurality of proxy constraint settings.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 18 recites wherein the plurality of input settings comprise a beta value corresponding to a beta distribution.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 19 recites wherein the server device is further configured to: output the current solution to the client device.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 20 recites wherein the server device is further configured to: determine the feasible solution does not exist to the system of equations; and output an error message to the client device.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698